Citation Nr: 0933346	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  07-03 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder (PTSD) and depression with 
psychotic features from February 23, 2006 to December 1, 
2008, and a rating higher than 50 percent since January 1, 
2009.

[During the intervening period from December 2-31, 2008, the 
Veteran had a temporary 100 percent rating under the 
provisions of 38 C.F.R. § 4.29.]


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

S. M. Watkins, Law Clerk




INTRODUCTION

The Veteran had active military service from April 1968 to 
November 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2006 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana, which 
granted service connection for PTSD and depression with 
psychotic features and assigned an initial 30 percent rating 
retroactively effective from February 23, 2006, the date of 
receipt of the Veteran's claim.  He appealed for a higher 
initial rating  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999) (indicating when this occurs VA adjudicators must 
consider whether his rating should be "staged" to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than 
at others).  

The RO has since considered additional evidence during the 
pendency of this appeal and issued another decision in 
February 2009 temporarily increasing the rating for the PTSD 
to 100 percent effective December 2, 2008, the admission date 
of the Veteran's hospitalization for treatment of his 
psychiatric disorder.  See 38 C.F.R. § 4.29.  The RO also 
assigned a 50 percent rating as of January 1, 2009, the day 
following his discharge from that hospitalization.  
He has continued to appeal, requesting an initial rating 
higher than 30 percent prior to December 2, 2008, when his 
rating was temporarily increased to 100 percent, and a rating 
higher than 50 percent since January 1, 2009.  See AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993) (indicating he is 
presumed to be seeking the highest possible rating, for all 
periods at issue, unless he expressly indicates otherwise).




FINDINGS OF FACT

Since February 23, 2006, the date of receipt of his claim, 
the Veteran's PTSD and depression with psychotic features 
have caused occupational and social impairment with 
deficiencies in most areas such as work, family relations, 
judgment, thinking, or mood.  His psychiatric disability, 
however, has not caused total occupational and social 
impairment.


CONCLUSION OF LAW

As of February 23, 2006, the criteria are met for a higher 70 
percent rating, but no greater, for the PTSD and depression 
with psychotic features.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.655, 4.1-4.7, 4.21, 4.130, Diagnostic 
Code (DC) 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq (West 2002).  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  That is, by way of a letters dated 
in June 2006 and March 2007, the RO advised the Veteran of 
the evidence needed to substantiate his claim and explained 
what evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  And for a claim, as here, pending before VA on 
or after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that he submit 
any evidence in his possession that might substantiate his 
claim.  See 73 FR 23353 (Apr. 30, 2008).  

It equally deserves mentioning that the RO issued that June 
2006 VCAA notice letter prior to initially adjudicating the 
Veteran's claim in August 2006, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  And since providing the additional VCAA 
notice in March 2007, the RO has readjudicated his claim in 
the March 2009 rating decision assigning the higher 100 
percent rating, albeit temporarily, under the provisions of 
38 C.F.R. § 4.29 and a 50 percent rating (also greater than 
the initial 30 percent) upon termination of that temporary 
100 percent rating.  The RO also again readjudicated the 
claim in the April 2008, March 2009, and May 2009 
supplemental statements of the case (SSOCs) - including 
considering additional evidence received in response to that 
additional VCAA notice and since the initial rating decision 
at issue and statement of the case (SOC).  This is important 
to point out because if, as here, there was no VCAA notice 
provided prior to the initial adjudication of the claim, or 
for whatever reason the notice provided was inadequate or 
incomplete, this timing error may be effectively "cured" by 
providing any necessary notice and then going back and 
readjudicating the claim, including in a SOC or SSOC, such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given ample opportunity to participate 
effectively in the adjudication of his claim.  In other 
words, this timing error in the provision of the notice is 
ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Moreover, in cases, as here, where the claim arose in another 
context, namely, the Veteran trying to establish his 
underlying entitlement to service connection, and this claim 
since has been granted and he has appealed a downstream issue 
such as the initial disability rating assigned, the 
underlying claim has been more than substantiated - it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because the intended purpose of the notice has been 
fulfilled.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  
Thereafter, once a notice of disagreement (NOD) has been 
filed, for example contesting the initial disability rating 
assigned, the notice requirements of 38 U.S.C. §§ 5104 and 
7105 control as to the further communications with the 
Veteran, including as to what evidence is necessary to 
establish a more favorable decision with respect to 
downstream elements of the claim.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Here, though not technically required, the RO sent the 
Veteran the June 2006 letter discussing the downstream 
disability rating and effective date elements of his claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

It further deserves mentioning in this regard that, in 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, in Shinseki 
v. Sanders, 556 U. S. ___ (2009), the Supreme Court of the 
United States reversed the Federal Circuit's holding.  The 
Supreme Court held that the Federal Circuit placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  



Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, the Veteran and his representative have not made any 
such allegation of prejudicial error in the VCAA notice they 
received (or did not receive).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records that the Veteran and his 
representative adequately identified.  Specifically, the 
information and evidence that have been associated with the 
claims file for consideration consists of the Veteran's 
service treatment records (STRs), service personnel records, 
written communications, and VA medical records, including the 
report of his July 2006 VA compensation examination for a 
medical opinion initially concerning the cause of his PTSD - 
which, at the time, was the determinative issue (since 
service connection had not yet been granted), but also then 
concerning the severity of the condition, which is now the 
dispositive issue since he is appealing for a higher initial 
rating.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
See also Caffrey v. West, 6 Vet. App. 377 (1994).  

In the VA Medical Center (VAMC) outpatient treatment records, 
the Veteran stated that he is receiving monetary benefits 
from the Social Security Administration (SSA).  He indicated 
that he has received these benefits since 1985, when he 
injured several body parts, including his back and hip, 
during an explosion at his civilian job.  He filed his claim 
for service connection for PTSD in February 2006.  Thus, 
since these SSA records predate the filing of his claim by 
over 20 years and concern an on-the-job industrial accident 
that did not result in PTSD or associated psychiatric 
disability, this case does not need to be remanded to obtain 
these SSA records.  38 C.F.R. § 3.159(c)(2) and (c)(3).  See 
also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak 
v. Brown, 10 Vet. App. 198, 204 (1997); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The Board thus finds that no further notification or 
assistance is necessary to comply with 38 U.S.C.A. § 5103(a), 
§ 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not 
be prejudiced as a result of the Board's adjudication of his 
claim.

Whether the Veteran is Entitled to a Higher Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3 (2008).  



And as already alluded to, if, as here, there is disagreement 
with the initial rating assigned following the grant of 
service connection, separate ratings can be assigned for 
separate periods of time, based upon the facts found.  That 
is to say, VA may "stage" the rating to compensate the 
Veteran for times since the effective date of his award when 
his disability may have been more severe than at others.  
Fenderson, 12 Vet. App. at 125-26.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991). 

An extra-schedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).

The Veteran asserts that he is entitled to a higher rating 
for his service-connected psychiatric disability (PTSD and 
depression with psychotic features), initially evaluated as 
30-percent disabling from February 23, 2006 to December 1, 
2008; then as 100-percent disabling from December 2-31, 2008; 
and most recently as 
50-percent disabling since January 1, 2009 under 38 C.F.R. § 
4.130, DC 9411.

The diagnostic criteria set forth in The American Psychiatric 
Association's:  Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) (DSM-IV) have been adopted by VA.  
38 C.F.R. § 4.125.



According to the DSM-IV criteria, a 30 percent rating is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  



A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The Court has indicated that the use of the term "such as" 
in the general rating formula for mental disorders in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  It is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  The use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each Veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation.  Id.  The evidence considered in determining the 
level of impairment under 38 C.F.R. § 4.130 is not restricted 
to symptoms provided in that diagnostic code.  Id., at 443.

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV.  Id.  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause an 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in a particular diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Id.

In assessing the evidence of record, the Board has considered 
the Veteran's Global Assessment of Functioning (GAF) scores.  
The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
The Veteran's lowest GAF score was 45 in 2008, and his 
highest was 60 in 2006.  According to the DSM-IV, a GAF score 
of 41-50 indicates serious symptoms or any serious impairment 
in social, occupational, or school functioning.  A GAF score 
of 51 to 60 indicates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

In May 2006, the Veteran submitted a statement indicating 
that he was currently taking medication for depression and 
psychosis.

In July 2006, the Veteran was afforded a VA compensation 
examination, during which the VA examiner reviewed the claims 
file for the pertinent medical and other history.  

At that VA examination, the Veteran told the VA examiner that 
his nightmares were not as frequent as they once were.  The 
nightmares now occur only 1-2 times per month.  The Veteran 
stated that he does not think about Vietnam as much.  
He tries to avoid thinking about Vietnam.  He has no army 
pictures in the house, and he will not go to any army events 
because they make him upset.  He stated he avoids fireworks 
and family reunions because he likes to be by himself.  He 
said he had to get divorced because he was fighting and 
hitting his wife in his sleep.  He indicated that he is 
controlling his anger much better since beginning treatment 
with medications.  He also said that he used to not sleep 
well, but that now he is sleeping 4-5 hours per night and 4-5 
hours during the day.  He has difficulty concentrating, but 
does not have difficulty making decisions.  He has a history 
of hypervigilance, but was not feeling hypervigilant at the 
time of the examination.  He has an exaggerated startle 
response.  He used to hit the ground when he heard any 
firecrackers or sudden loud noises, but he reports that he is 
not as startled now.  He has intrusive thoughts once per 
week.  The severity of his symptoms has improved since he 
started taking medications.  He described the severity of his 
current symptoms as mild-to-moderate intensity.  He has been 
unable to work since 1985 on account of a work-related injury 
(not involving his psychiatric disability).  


However, he said that when he was working he would think 
there were booby traps in the factory.  He said he does not 
do anything for fun, other than watch television, and play 
dominos and spades.  

Additionally, the Veteran told the VA examiner that, since 
his return from Vietnam, he feels sad and depressed.  He 
stated these emotions restrict his interaction with people.  
He also stated he has previously had suicidal thoughts, but 
has never attempted suicide.  He reported hearing voices 
telling him to watch for booby traps and to not go there.  He 
denied any hallucinations telling him to hurt himself or 
anybody else.  He also denied any history of visual 
hallucination, but reported that he feels paranoid about 
other people and tries to stay away from people.  He said 
he was hospitalized in May 2006 after making threats to kill 
his brother who was physically abusive to his sister.  He 
denied any history of alcohol abuse, but he does use 
marijuana 3-4 times per week.  He said the marijuana helps 
him with his physical pain.  He lives with his mother.  He 
does not need assistance with feeding, bathing, or clothing 
himself.  He stated he gets along well with his mother and 
attends church every Sunday.

On objective mental status evaluation, the VA examiner 
determined the Veteran did not have any impairment of his 
thought process or communication.  The examiner also did not 
detect any inappropriate behaviors by the Veteran.  
The examiner diagnosed PTSD, chronic and mild.  The examiner 
stated the Veteran's depression and PTSD symptoms likely 
result in mild-to-moderate industrial function and mild 
social dysfunction.  The examiner gave the Veteran a GAF 
score of 55 overall, and a GAF score of 60 when specifically 
considering his PTSD and depression.

The Veteran was also regularly treated at the VAMC for his 
PTSD from July 2006 to December 2008.



In July 2006, the Veteran described his mood as "great - I 
don't get angry anymore."  He stated he is very pleased with 
his current medications.  He stated he only experienced one 
auditory hallucination in the last month.  He also indicated 
that he was sleeping better, was calmer, and was experiencing 
nightmares that were "not as bad."  The VA physician 
determined the Veteran's thought process, memory, 
concentration, and judgment were all intact and adequate.  
The Veteran stated he had used marijuana twice in the last 
month to cope with his physical pain.

In August and September 2006, the Veteran stated he does not 
use alcohol.  He said that during the past year he had 
experienced 2 weeks or more of depression.  He reported 
experiencing difficulty concentrating, and stays to himself; 
he tries to avoid people and noises.

In October 2006, the Veteran reported that his mood has been 
"pretty good," and that he has been sleeping well at night.  
He stated that he thinks about Vietnam all of the time.  He 
stated that he smokes 2 marijuana joints per day.  He denied 
any hallucinations or suicidal or homicidal ideations.  The 
evaluating VA physician determined the Veteran's memory and 
concentration were limited at times, and that his judgment 
and insight were fair.  He was able to express his thoughts 
without evidence of looseness of associations, ideas of 
reference, or flight of ideas.  He was diagnosed with 
depression and PTSD and given a GAF score of 60.

In December 2006, the Veteran stated that he thinks about 
Vietnam all the time during the day.  He has nightmares all 
of the time.  He is always watching guard at his house, 
especially at night.  He does not like to be in crowds and 
prefers to be alone.  He does not do much of anything during 
the day.  The VA physician described his mood as calm, and 
stated the Veteran was alert and oriented.

In June 2007, the Veteran reported that he is sleeping 
through the night with a little dreaming.  He stated that he 
dreams about his friend who was killed in Vietnam.  He stated 
that he thinks about Vietnam everyday, but does not have very 
much anxiety or irritability.  He denied any hallucinations 
or suicidal or homicidal ideations.  He was diagnosed with 
chronic PTSD, stable on his medications.  

In July 2007, the Veteran indicated that his faith kept him 
from harming himself.  He said that he is "fed-up" with the 
war and has been "stuck" in a rut since he returned from 
his tour overseas.  His affect and attitude were negative.  
He stated he feels hopeless and helpless to change.  He 
denied any hallucinations or suicidal or homicidal ideations.

In August 2007, the Veteran reported feeling suicidal and 
homicidal.  He stated that his medications "really" help 
him.

In September 2007, the Veteran reported that he is hearing 
voices, but cannot make out what the voices are saying.  He 
stated the voices are bothersome.  He also stated he is not 
sleeping well.  He denied any hallucinations or suicidal or 
homicidal ideations.  He said he has tried to get admitted to 
the mental hospital, but does not have the money to pay for 
it.

In December 2007, the Veteran stated that if he stops taking 
his medications, the voices he used to hear return.  He 
denied any suicidal or homicidal ideations.

In March 2008, the Veteran stated that he sometimes has 
suicidal ideations, although he denied a then current 
suicidal ideation.  He stated he copes with these ideations 
by putting himself "back in Vietnam" and telling himself 
that "it's gonna be alright."  He has not previously 
attempted suicide.  The evaluating VA physician determined 
the Veteran was depressed with some anxiety.  His affect was 
congruent to his mood.  His thoughts were organized and 
logical, and he was not experiencing any delusions.  He was 
diagnosed with depression and PTSD.

In June 2008, the Veteran stated that he has been married and 
divorced two times since his discharge from active military 
service.  He stated that, "I used to feel down all the time, 
but now I feel good sometimes."  He also stated that he used 
to not talk to anyone, but now he has his PTSD therapy group 
to talk to.  The evaluating VA physician determined the 
Veteran's thoughts were organized and logical, with no 
delusions or hallucinations.  His insight, memory, and 
judgment were good.  He denied any suicidal or homicidal 
ideations.

In December 2008, the Veteran was admitted to the VA 3L 
Residential Coping Skill Cohort for 21 days.  Upon entry, his 
GAF score was 40-50.  His mood was depressed and affect flat.  
His speech was congruent and tangentle, without pressure.  
His thought process was "PTSD driven."  He did not have any 
hallucinations, suicidal ideations, or homicidal ideations.  
His abstraction, insight, and judgment were good.  In regards 
to his thought processes, he did not have leave of absence or 
flight of ideas.  

At the time of his discharge in December 2008, the Veteran's 
GAF score was 48.  His psychomotor activity was within normal 
limits, but he did have a hyperstartle response when 
surprised.  His mood was stable.  His affect was appropriate 
to verbal message.  His speech was clear and goal-directed.  
His abstraction was fair.  His insight was moderate.  His 
judgment was adequate for personal safety.  In regards to his 
thought processes, he did not have leave of absence or flight 
of ideas.  His thought process was "PTSD driven."  He did 
not have any hallucinations, suicidal ideations, or homicidal 
ideations.  The treating VA physician indicated the Veteran's 
mood had improved since his admission.  It was also noted 
that his GAF score was 45 earlier that year.

In his March 2009 substantive appeal (on VA Form 9), the 
Veteran stated that he should be rated 100-percent disabling 
for his PTSD.  He said he has deficiencies in work, family 
relations, judgment, thinking, and mood.  He also said he is 
continuously in panic mode and depressed.  Additionally, he 
indicated that he was currently enrolled in a local PTSD 
therapy group.  

As discussed, the Veteran also has a diagnosis of depression, 
which is service connected along with his PTSD, so ratable.  
And even if his depression (with psychotic features) was not 
service connected, his VAMC treatment records do not 
distinguish the symptoms that are primarily due to his 
depression from those that are primarily due to his PTSD.  So 
for all intents and purposes, the Board would still 
effectively have to consider the depression and its attendant 
symptoms as part and parcel of the PTSD.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (if VA cannot distinguish 
by competent medical opinion the extent of symptoms that are 
attributable to service-related causes from those that are 
not, VA must resolve all reasonable doubt in the Veteran's 
favor and effectively presume that all symptoms in question 
are related to service, i.e., part and parcel of the service-
connected disability).  See also Howell v. Nicholson, 19 Vet. 
App. 535, 540 (2006).

The Veteran is entitled to a higher 70 percent rating under 
DC 9411 (rather than just 30 and 50 percent, respectively) 
because the evidence establishes that his PTSD and depression 
with psychotic features have caused occupational and social 
impairment with deficiencies in most areas, including work, 
family relations, judgment, thinking, or mood.  His GAF 
scores have ranged from 45 to 60.  The lower GAF score of 45 
indicates serious symptoms or any serious impairment in 
social, occupational, or school functioning.  He is also 
unable to maintain effective relationships, as shown by his 
avoidance of people and his two divorces since leaving the 
military.  He avoids Army events, fireworks, and family 
reunions because he prefers to be alone.  He is always 
watching guard at his house, especially at night.  He does 
not like to be in crowds.  He does not do much of anything 
during the day.  He stated he had to get divorced because he 
was fighting and hitting his wife in his sleep.  Also, during 
several VAMC outpatient visits, he had suicidal and homicidal 
ideation.  He copes with these ideations by putting himself 
"back in Vietnam" and telling himself that "it's gonna be 
alright."  He also describes hearing voices in his head 
(hallucinating), ergo, the psychotic features that, like the 
PTSD and depression, make up his service-connected 
disability.  

Regarding the depression, on several occasions the Veteran's 
mood was described as depressed, affect flat, judgment 
adequate (as opposed to good), insight moderate (again, as 
opposed to good), memory and concentration at times limited, 
and abstraction fair.  His thought process was "PTSD 
driven."  He stated that he feels hopeless and helpless to 
change.  He also said he feels "stuck" in a rut since 
returning from the military.



So considering this evidence in the aggregate, the Board 
finds that the overall disability picture for the Veteran's 
PTSD more closely approximates a higher 70 percent rating.  
So this higher rating must be assigned.  38 C.F.R. § 4.7.  
Although he admittedly does not display all of the symptoms 
listed for a rating at this higher level, he does display 
symptoms of:  suicidal ideation; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Further concerning this, keep in mind the 
specified factors for each incremental psychiatric rating are 
not requirements for a particular rating but are mere 
examples providing guidance as to the type and degree of 
severity, or their effects on social and work situations.  
Thus, any analysis should not be limited solely to whether 
the symptoms listed in the rating scheme are exhibited; 
rather, consideration must be given to factors outside the 
specific rating criteria in determining the level of 
occupational and social impairment.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  Therefore, based on 
the findings mentioned, the severity of the Veteran's PTSD 
is most commensurate with the assignment of a higher 70 
percent rating.  See 38 C.F.R. § 4.7.   

The Veteran has asserted his symptoms have remained very 
frequent and nearly constant.  His testimony is credible, 
particularly inasmuch as it is substantiated by the July 2006 
VA examiner's comments, as well as the comments of VAMC 
physicians.  Moreover, the Veteran is uniquely suited to 
describe the severity, frequency, and duration of his PTSD 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398 (1995); 
Heuer v. Brown, 7 Vet. App. 379 (1995).

So resolving all reasonable doubt in his favor, the Veteran's 
claim for an increased rating must be granted, to the extent 
his rating is being increased to 70 percent retroactive to 
February 23, 2006, the effective date of the grant of 
service connection.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).



The Veteran is not, however, entitled to an even higher 100 
percent rating because the evidence of record does not 
suggest that his PTSD and depression with psychotic features 
cause total occupational and social impairment.  As stated in 
the report of the July 2006 VA examination, the Veteran is 
able to care for his personal needs and personal grooming.  
He also is able to manage his own finances and get himself to 
his medical appointments.  He additionally acknowledged 
during that VA examination that he is able to repair 
automobiles during the day.  

Further, with the exception of some periodic delusions, 
hallucinations, and suicidal ideation, the evidence does not 
otherwise establish that the Veteran's PTSD presents the 
specified symptoms for a 100 percent rating, including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Therefore, he 
is not entitled to an even higher 100 percent rating.

Since, as mentioned, the present appeal arises from an 
initial rating decision that established service connection 
and assigned an initial disability rating, it is not the 
present level of disability that is the only concern, rather 
the severity of the disability during the entire period since 
the effective date of the claim is to be considered to ensure 
that consideration is given to the possibility of "staging" 
the rating - that is, assigning separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson, 12 Vet. App. at 125-26.  The Veteran, however, 
already has what amounts to be a "staged" rating.  Prior to 
this decision, the Veteran had an initial 30 percent rating 
from February 23, 2006 to December 1, 2008; a temporary 100 
percent rating from December 2-31, 2008; and a 50 percent 
rating since January 1, 2009.  And as a result of this 
decision, he now has a higher 70 percent rating dating back 
to February 23, 2006 (so including for times when he 
previously had 30 and 50 percent ratings).  Having said that, 
he has not met the requirements for a rating higher than 70 
percent at any time during the pendency of the claim, except 
for when he had the temporary 100 percent rating under the 
provisions of 38 C.F.R. § 4.29 for his greater than 21-day 
hospitalization, so the Board may not further stage his 
rating because he has been, at most, 
70-percent disabled during the entire period at issue (again, 
except for when he was hospitalized in December 2008 for more 
than 21 days and therefore warranted the temporary 100 
percent rating under 38 C.F.R. § 4.29).

Finally, the circumstances of this case also are not so 
exceptional or unusual as to require extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1).  See also 
Thun v. Peake, 22 Vet. App. 111 (2008).  By his own 
admission, the Veteran's psychiatric disability does not 
cause any significant impairment in his occupational 
functioning.  According to the DSM-IV, his lowest GAF score 
of 45 contemplates that he is unable to keep a job.  But 
during his July 2006 VA compensation examination, he 
acknowledged that, although unable to work, it is not because 
of his PTSD and depression with psychotic features, but 
instead because of the 
on-the-job injuries to his back, hip, and extremities at his 
civilian employment in 1985.  Additionally, he stated that he 
is able to feed, bathe, and clothe himself without 
assistance.  This level of occupational and other impairment 
in his daily living, the portion attributable to his 
psychiatric disability, is contemplated by the 70 and 100 
percent ratings he already has.  According to 38 C.F.R. 
§ 4.1, generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993), the Court reiterated this, noting that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired.  Moreover, aside from the two 
inpatient hospitalizations (one of which was for more than 21 
days and already has been compensated at the temporary 
100 percent level under 38 C.F.R. § 4.29), all of the other 
evaluation and treatment the Veteran has received for his 
psychiatric disability has been on an outpatient basis, not 
as an inpatient.  So referral for extra-schedular 
consideration is not warranted under the circumstances of 
this case.  VAOPGCPREC 6-96 (August 16, 1996).  See also, 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A higher 70 percent rating is granted for the PTSD and 
depression with psychotic features retroactively effective 
from February 23, 2006 (except for when the Veteran had the 
temporary 100 percent rating under the provisions of 
38 C.F.R. § 4.29), subject to the laws and regulations 
governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


